DETAILED ACTION
This is in response to amendment filed on October 22, 2021. Claims 4 and 12 have been canceled. Claims 1-3, 5-11 and 13-15 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55
Allowable Subject Matter
Claims 1-3, 5-11 and 13-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10 and 15, the closest art, Carroll et al. (US 9081814 B1) disclose obtaining a question (Fig.1 A; step 910, Fig.9; abstract and col.3, lines 22-40; Carroll, i.e., receiving question); determining an assertion answer to the question (col.2, lines 3-9, Carroll); and outputting the determined assertion answer (Fig.1 B; step 950, Fig.9 and col.3, lines 41-54, Carroll, i.e., output answer). 
Chu-Carroll et al. (US 20160232165 A1) disclose passage associated with the question (¶[0101] and [0122]-[0124], Chu-Carroll), the assertion answer having a predetermined structure and conveying a complete semantic meaning (¶[0043]-[0045], Chu-Carroll); and determining an assertion answer to the question based on content of the passage (¶[0101] and [0122]-[0124], Chu-Carroll). However, the prior art fails to disclose or suggest the claimed provision “wherein the generating the assertion answer having the predetermined structure comprises: generating quantization representations of the question and the passage by encoding the question and the passage; generating a plurality of fields in the assertion answer by decoding the quantization representations; and generating a plurality of words in the plurality of fields by decoding the quantization representations and determining, based on a quantization representation of a specific field in the plurality of fields and a quantization representation of an ending word in the specific field, a quantization representation of next field of the specific field; 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Made of Record
1. Kim et al. (US 20150332681 A1)/(US 9959876 B2) disclose CLOSED LOOP QUANTIZATION OF HIGHER ORDER AMBISONIC COEFFICIENTS.
2. Atsumi et al. (US 20050025371 A1)/( US 6801665 B1) disclose Method and apparatus for compressing and decompressing images.
3. Den Brinker et al. (US 20070100639 A1) disclose audio encoding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
January 3, 2022